Opening of the sitting
(ES) Mr President, yesterday, because of the time it took to get through our work here in the House, there was no opportunity to mention the recent death of Orlando Zapata, which the Spanish delegation sincerely laments. He died after a long hunger strike. He is the first prisoner of conscience to die in Cuba in 40 years, and we are calling here for the release of all prisoners of conscience in Cuba and in the rest of the world. We would also like to express our solidarity with his family and with the Cuban people on their path to pluralism and development.
This very sad occasion could act as a catalyst for a discussion aimed at positioning the relations between the European Union and Cuba, within a comprehensive bilateral framework providing for permanent, constructive dialogue on human rights, on an equal footing with the European Union's agreements with third countries.